DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1,2 5-8,11-15, 18-20 and 24-25 have been considered but are moot because the new ground of rejection set forth in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-6. 11-12, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Dorado et al. US PG-Pub (US 20200242793 A1) in view of Murphy-Chutorian et al. US PG-Pub (US 20200184656 A1) in further view of Kotaba US PG-Pub(US 20100074473 A1).
Regarding Claim 1, Fernandez-Dorado teaches a mobile device(Fig. 7, ¶[0069], a mobile dimensioning system 140 that includes a mobile device 142 (e.g., a smartphone)), comprising: a tracking sensor(¶[0008], an angular sensor configured to measure a spatial orientation of the mobile system, and a processor device.); a controller connected with the tracking sensor (¶0069], a mobile dimensioning system 140 that includes a mobile device 142 (e.g., a smartphone) that is supported in a portable pistol-grip housing 144. The mobile device 142 generally includes an imaging sensor, a lens arrangement, and an angular sensor (e.g., a three-axis accelerometer) configured to measure an angle 146 of the mobile device 142 relative to gravity (or another reference frame). ¶[0038], a processor device (not shown) for other operations described herein can be included in the imaging system 24. As described in ¶0038] the imaging system is connected to the processor device which serves as the function of a controller.), the controller configured to: track successive poses(¶[0066] Similarly, in some embodiments, candidate lines can be identified based upon an expectation that an aimer for imaging (e.g., as described relative to FIG. 8, below) may be aimed at a particular portion of an object. For example, based upon an expectation that a laser aimer (see, e.g., FIG. 8) is aimed at a top, front edge of a parallelepiped, a system can be configured to identify, as a candidate for a top, front edge, particular lines in an image that are relatively close to an identified location of an aimer pattern. [0067] In some embodiments, detailed orientation information for an imaging device can be used to identify or refine sets of line candidates in an image. The examiner interprets as seen in figure 8, the prior art is using a laser range finder to determine the orientation of the mobile device by determining the location of the laser point every time it has activated.) of the mobile device in a frame of reference via the tracking sensor(¶[0030], In some embodiments of the invention, a dimensioning system can include an imaging system that is configured to capture an image of an object. The system can be configured to determine a select set of parameters of the imaging system and the associated surroundings, such as a distance between an imaging sensor and a lens, a distance between the lens and the object, a pixel size of the imaging sensor, and an angular orientation of the imaging sensor (e.g., relative to a reference frame shared with the object). The examiner interprets the prior art’s tracking sensor can track the pose of the mobile device by a reference frame.);at a first one of the poses(¶[0071] Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. In some embodiments of the invention, projected illumination from the aimer 172 can be used to determine the distance 170. The examiner interprets as seen in figure 8, the laser range finder once activated aims a dot onto an object in which a first pose is tracked of the object.), receive a first range value indicating a first distance between the mobile device and a first external point (¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged. The examiner interprets when the rangefinder is activated then it can measure the distance of the mobile device and the object.); at a second one of the poses(¶[0090], identifying 230 one or more features of the object within the acquired image. In different implementations, as also discussed above, features can be identified 230 in different ways. For example, in some embodiments, multiple points can be identified 232 on facets of the object (within the image) based upon identifying 234 facets that are intersected by sagittal and tangential imaging planes and then identifying 236 edges, corners, or other features of those facets (e.g., opposing or shared edges or corners). The examiner interprets the prior art is generating multiple points from the laser rangefinder in order to track the orientation of the mobile device.), receive a second range value indicating a second distance between the mobile device and a second external point (¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged [0071] Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. In some embodiments of the invention, projected illumination from the aimer 172 can be used to determine the distance 170. The examiner interprets that as seen in ¶[0071], the mobile device can capture multiple images of an object and can determine the distance of between the object and mobile device relative to a second pose of the mobile device.).
and a rangefinder (Fig. 8, 148)
Fernandez-Dorado doesn’t explicitly teach generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose; and generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose; and determine a distance between the first and second external points based on the first and second positions and measure the first and second range values between the mobile device and the first and second external points; wherein the controller is further configured to, prior to determination of the distance between the first and second external points, detect that the first and second external points correspond to respective edges of an item by: 
Murphy-Chutorian teaches generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose (¶[0029] FIG. 3A illustrates an example image 300A that includes example image points captured by the camera in a first position, according to some implementations. Shown are image points 112A, 114A, 116A, and 118A, which are digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3A shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s first position.);
and generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose (¶[0030] FIG. 3B illustrates an example image 300B that includes example image points captured by the camera in a second position, according to some implementations. Shown are image points 112B, 114B, 116B, and 118B, which are also digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3B shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s second position.);and determine a distance between the first and second external points based on the first and second positions (¶[0053] the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. In some implementations, a given motion vector has a length and a direction. In some implementations, the system may extract the motion vector after constructing virtual image points with a virtual camera pointed at the ground. In some implementations, the system may extract the motion vector first and then the motion vectors can be imaged with the virtual cameras. The system will determine the distance between feature points of the first and second image and that is used to determine the camera’s motion.).
measure the first and second range values between the mobile device and the first and second external points (¶[0053] the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. In some implementations, a given motion vector has a length and a direction. In some implementations, the system may extract the motion vector after constructing virtual image points with a virtual camera pointed at the ground. In some implementations, the system may extract the motion vector first and then the motion vectors can be imaged with the virtual cameras. The system will determine the distance between feature points of the first and second image and that is used to determine the camera’s motion.);
wherein the controller is further configured to, prior to determination of the distance between the first and second external points, detect that the first and second external points correspond to respective edges of an item (¶[0022], physical feature points 112, 114, 116, and 118 are distinguishable aspects of an object that are captured in an image. Example distinguishable physical feature points may include corners or angles of a region, contrasting features, etc. In various implementations, physical feature points 112, 114, and 116 may represent portions of an external surface of a given object. The examiner interprets the prior art is detecting external points that correspond to the edge of an object in which in a later step as described in ¶[0053] they measure the displacement between two points.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado in order to generate a first and second position of the mobile device and determine the distance between the first and second points of the first and second position in order to track the pose of the mobile device. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
However the combination of Fernandez-Dorado and Murphy-Chutorian do not explicitly teach (a) fitting respective planes to each of a plurality of subsets of external points including the first external point and the second external point, and (b) detecting that a difference between orientations of the planes exceeds a threshold.
Kotaba teaches (a) fitting respective planes to each of a plurality of subsets of external points including the first external point and the second external point([0018] Processing unit 104 uses the range data provided by sensor 102 to identify plane features in the scene. A plane feature is a set of contiguous points, in a local area, in which the normal vector at each point is pointing in approximately the same direction (i.e. the orientation of each point is approximately the same). The normal vector is a vector which is orthogonal to a surface or plane fit through a plurality of adjacent points. Processing unit 104 calculates the normal vector at each point based on the range data provided by sensor 102. It should be noted that sensors 102 which provide range data, such as LIDAR, obtain range data in spherical coordinates (i.e. a horizontal angle, vertical angle, and distance). The examiner interprets that the prior art is using fitting multiple points into a plane.), and (b) detecting that a difference between orientations of the planes exceeds a threshold ([0034] FIG. 6 is a flow chart depicting one method of identifying plane features based on range data received from a 3D image sensor. At 602, a normal vector is calculated at each of a plurality of points in a scene for each of a plurality of scales. At 604, for each of the plurality of scales, each of the calculated normal vectors is compared to a plurality of other calculated normal vectors in a neighborhood. For example, in some embodiments, the calculated normal for each point is compared to the normal vector of each of the point's neighborhood boundary points. If the difference between the orientation of a given point and the orientation of the boundary points is below a threshold, the given point is considered part of a local plane. If the difference in orientation exceeds the threshold, the given point is not considered part of the local plane. The examiner interprets that the prior art is comparing orientations of points in a plane and if the difference in orientation exceeds a threshold than the point is not considered as part of the local plane.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Kotaba to Fernandez-Dorado and Murphy-Chutorian in order to use the edge points of an object in a plane to determine if the orientation of the object has changed. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to use the identified corners or point features that correlated to point features in a prior scene to determine the difference in location. (Kotaba, ¶[0001]) 
Regarding Claim 2, the combination of Fernandez-Dorado, Murphy-Chutorian and Kotaba teach the mobile device of claim 1, wherein the tracking sensor includes an inertial measurement unit (IMU) and a camera (Murphy-Chutorian, ¶[0031], The system may query gravity data from inertial measurement unit 1012 to determine the direction of gravity relative to camera 102. As such, the system may also determine the position of camera 102 relative to the ground or any surface (e.g., surface 109 of object 108). The system can obtain motion data from the IMU to determine the position of the camera.);
detect positions of features in successive images captured by the camera(Murphy-Chutorian ,¶[0036] In various implementations, the system extracts the image points from first image 300A using keypoint detection. During keypoint detection, the system searches an image frame to find distinguishable image points in the image frame, where the image points are stable and repeatable across image frames. Example distinguishable image points may include corners or angles of a region, contrasting features, etc.);
Regarding Claim 5, the combination of Fernandez-Dorado, Murphy-Chutorian and Kotaba teach the mobile device of claim 1, further comprising an input connected with the controller. (Fernandez-Dorado, ¶[0008], The operations can further include: identifying one or more features of the object within the image based upon at least one of using a machine vision system to identify one or more of an edge, a corner, or a facet of the object within the image or receiving a user input on a touchscreen of the mobile system that identifies one or more of an edge, a corner, or a facet of the object within the image).
Regarding Claim 6, the combination of Fernandez-Dorado, Murphy-Chutorian and Kotaba teach the mobile device of claim 5, wherein the first and second activations of the rangefinder are caused by respective commands received via the input (Fernandez-Dorado, ¶[0071], Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. In some embodiments of the invention, projected illumination from the aimer 172 can be used to determine the distance 170. The invention uses a laser rangefinder attached to the mobile device which has a pistol-grip trigger which will activate the aimer used to determine the distances of the mobile device and object.).
Regarding Claim 11, the combination of Fernandez-Dorado, Murphy-Chutorian and Kotaba teach the mobile device of claim 1, further comprising a device housing supporting the controller and the tracking sensor (Fernandez-Dorado, Fig. 7, [0069], a mobile device 142 (e.g., a smartphone) that is supported in a portable pistol-grip housing);
and an accessory housing supporting the rangefinder, wherein the accessory housing is removably coupled to the device housing (Fernandez-Dorado, Fig. 7, [0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142).
Regarding Claim 12, the combination of Fernandez-Dorado, Murphy-Chutorian and Kotaba teach the mobile device of claim 11, wherein the tracking sensor includes a camera(Fernandez-Dorado, ¶[0028]the invention can include systems that are designed to identify dimensions of objects based on a single grayscale image, taken by a single camera,), and wherein the accessory housing includes an opening therethrough disposed over the camera when the accessory housing is coupled to the device housing. (Fernandez-Dorado, ¶[0071] Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. The examiner interprets that the housing is disposed over the camera in order to acquire images of the object)
Regarding Claim 14, Fernandez-Dorado teaches a method for mobile dimensioning at a controller of a mobile device, the method comprising: controlling a tracking sensor to track successive poses of the mobile device in a frame of reference (¶[0030], In some embodiments of the invention, a dimensioning system can include an imaging system that is configured to capture an image of an object. The system can be configured to determine a select set of parameters of the imaging system and the associated surroundings, such as a distance between an imaging sensor and a lens, a distance between the lens and the object, a pixel size of the imaging sensor, and an angular orientation of the imaging sensor (e.g., relative to a reference frame shared with the object). The examiner interprets the prior art’s tracking sensor can track the pose of the mobile device by a reference frame.); receiving a first range value indicating a first distance between the mobile device and a first point external to the mobile device (Fig. 10, ¶[0087] Among other operations, the method 200 includes determining 202 an object-imaging distance as a distance between an object to be imaged and a part of an imaging system. In some implementations, determining 202 the object-imaging distance may include directly determining a first and then deriving the object-imaging distance from the first distance. For example, using a laser range finder or other device, a distance can be determined 204 between the object and a housing of an imaging system, and then predetermined spatial aspects of the imaging system used to derive a distance between the object and a relevant lens (or other component).); receiving a second range value indicating a second distance between the mobile device and a second point external to the mobile device(¶[0087], In some implementations, determining 202 the object-imaging distance may include directly determining a first and then deriving the object-imaging distance from the first distance. For example, using a laser range finder or other device, a distance can be determined 204 between the object and a housing of an imaging system, and then predetermined spatial aspects of the imaging system used to derive a distance between the object and a relevant lens (or other component). The invention is capable of acquiring multiple images of an object and as seen in Fig. 8 uses an aim attached to a housing to acquire multiple images and can calculate the distance between the device and object.); responsive to a first activation of a rangefinder of the mobile device at the first pose, controlling the rangefinder to measure the first range value(¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged. The range finder when activated will measure the first value of the distance between object and mobile device.); responsive to a second activation of the rangefinder at the second pose, controlling the rangefinder to measure the second range value(¶[0071], Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. In some embodiments of the invention, projected illumination from the aimer 172 can be used to determine the distance 170. The invention uses a laser rangefinder attached to the mobile device which has a pistol-grip trigger which will activate the aimer used to determine the distances of the mobile device and object in each captured image by the mobile device.);4 
Fernandez-Dorado does not explicitly teach generating a first position, in the frame of reference, of the first external point based on the first range value and the first pose; generating a second position, in the frame of reference, of the second external point based on the second range value and the second pose; prior to determining a distance between the first and second external points based on the first and second positions, detecting that the first and second external points correspond to respective edges of an item
Murphy-Chutorian teaches generating a first position, in the frame of reference, of the first external point based on the first range value and the first pose(¶[0029] FIG. 3A illustrates an example image 300A that includes example image points captured by the camera in a first position, according to some implementations. Shown are image points 112A, 114A, 116A, and 118A, which are digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3A shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s first position.);generating a second position, in the frame of reference, of the second external point based on the second range value and the second pose (¶[0030] FIG. 3B illustrates an example image 300B that includes example image points captured by the camera in a second position, according to some implementations. Shown are image points 112B, 114B, 116B, and 118B, which are also digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3B shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s second position.);
prior to determining a distance between the first and second external points based on the first and second positions, detecting that the first and second external points correspond to respective edges of an item(¶[0022], physical feature points 112, 114, 116, and 118 are distinguishable aspects of an object that are captured in an image. Example distinguishable physical feature points may include corners or angles of a region, contrasting features, etc. In various implementations, physical feature points 112, 114, and 116 may represent portions of an external surface of a given object. The examiner interprets the prior art is detecting external points that correspond to the edge of an object in which in a later step as described in ¶[0053] they measure the displacement between two points.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado in order to generate a first and second position of the mobile device and determine the distance between the first and second points of the first and second position in order to track the pose of the mobile device. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
However the combination of Fernandez-Dorado and Murphy-Chutorian do not explicitly teach (a) fitting respective planes to each of a plurality of subsets of external points including the first external point and the second external point, and (b) detecting that a difference between orientations of the planes exceeds a threshold.
Kotaba teaches (a) fitting respective planes to each of a plurality of subsets of external points including the first external point and the second external point([0018] Processing unit 104 uses the range data provided by sensor 102 to identify plane features in the scene. A plane feature is a set of contiguous points, in a local area, in which the normal vector at each point is pointing in approximately the same direction (i.e. the orientation of each point is approximately the same). The normal vector is a vector which is orthogonal to a surface or plane fit through a plurality of adjacent points. Processing unit 104 calculates the normal vector at each point based on the range data provided by sensor 102. It should be noted that sensors 102 which provide range data, such as LIDAR, obtain range data in spherical coordinates (i.e. a horizontal angle, vertical angle, and distance). The examiner interprets that the prior art is using fitting multiple points into a plane.), and (b) detecting that a difference between orientations of the planes exceeds a threshold ([0034] FIG. 6 is a flow chart depicting one method of identifying plane features based on range data received from a 3D image sensor. At 602, a normal vector is calculated at each of a plurality of points in a scene for each of a plurality of scales. At 604, for each of the plurality of scales, each of the calculated normal vectors is compared to a plurality of other calculated normal vectors in a neighborhood. For example, in some embodiments, the calculated normal for each point is compared to the normal vector of each of the point's neighborhood boundary points. If the difference between the orientation of a given point and the orientation of the boundary points is below a threshold, the given point is considered part of a local plane. If the difference in orientation exceeds the threshold, the given point is not considered part of the local plane. The examiner interprets that the prior art is comparing orientations of points in a plane and if the difference in orientation exceeds a threshold than the point is not considered as part of the local plane.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Kotaba to Fernandez-Dorado and Murphy-Chutorian in order to use the edge points of an object in a plane to determine if the orientation of the object has changed. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to use the identified corners or point features that correlated to point features in a prior scene to determine the difference in location. (Kotaba, ¶[0001]) 
 Regarding Claim 15, the combination of Fernandez-Dorado, Murphy-Chutorian and Kotaba teach the method of claim 14, wherein the tracking sensor includes an inertial measurement unit (IMU) and a camera (Murphy-Chutorian, ¶[0031], The system may query gravity data from inertial measurement unit 1012 to determine the direction of gravity relative to camera 102. As such, the system may also determine the position of camera 102 relative to the ground or any surface (e.g., surface 109 of object 108). The system can obtain motion data from the IMU to determine the position of the camera.);
detect positions of features in successive images captured by the camera(Murphy-Chutorian ,¶[0036] In various implementations, the system extracts the image points from first image 300A using keypoint detection. During keypoint detection, the system searches an image frame to find distinguishable image points in the image frame, where the image points are stable and repeatable across image frames. Example distinguishable image points may include corners or angles of a region, contrasting features, etc.);
and combine the motion data and the positions of the features (Murphy-Chutorian , ¶[0053], In various implementations, the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. The invention uses the position of the feature points and the motion data from the IMU to determine the camera’s motion and position.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado and Kotaba in order to combine the motion data and position of the features detected. One skilled in the art would have been motivated to modify Fernandez-Dorado and Kotaba in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
Regarding Claim 18, the combination of Fernandez-Dorado, Murphy-Chutorian and Kotaba teach the method of claim 14, further comprising, at the controller: receiving, from an input of the mobile device, respective commands corresponding to the first and second activations of the rangefinder. (Fernandez-Dorado, ¶[0071], Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. In some embodiments of the invention, projected illumination from the aimer 172 can be used to determine the distance 170. The invention uses a laser rangefinder attached to the mobile device which has a pistol-grip trigger which will activate the aimer used to determine the distances of the mobile device and object.).
Claims 7, 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Dorado et al. US PG-Pub (US 20200242793 A1) in view of Murphy-Chutorian et al. US PG-Pub (US 20200184656 A1) in view of Kotaba US PG-Pub(US 20100074473 A1) in further view of McHale et al. US PG-Pub (US 20130329211 A1) .
Regarding Claim 7, while the combination of Fernandez-Dorado, Murphy-Chutorian and Kotaba teach the mobile device of claim 1, they don’t explicitly teach wherein the first and second activations of the rangefinder are caused automatically by the controller, responsive to operation of the mobile device in a continuous measurement mode. 
McHale teaches wherein the first and second activations of the rangefinder are caused automatically by the controller, responsive to operation of the mobile device in a continuous measurement mode. (¶[0023], Telescopic device 100 further includes a housing 104 that defines an enclosure sized to secure circuitry and sensors configured to determine environmental parameters, to receive user inputs, to select a target (automatically or in response to user inputs), and to determine a range to the selected target from data collected by a laser rangefinder circuit within housing 104. The examiner interprets the device can be put into automatic capturing mode or capture by user input.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of McHale to Fernandez-Dorado, Murphy-Chutorian and Kotaba in order to put the mobile device in continuous measuring mode to determine the range of the selected target. One skilled in the art would have been motivated to modify Fernandez-Dorado, Murphy-Chutorian and Kotaba in this manner in order to identify the boundaries of the selected target. (McHale, ¶[0024]).
Regarding Claim 8, while the combination of Fernandez-Dorado, Murphy-Chutorian and Kotaba teach the mobile device of claim 5, they don’t explicitly teach wherein the controller is further configured to receive a mode selection via the input, and to activate one of the continuous measurement mode and a manual measurement mode based on the mode selection.  
McHale teaches wherein the controller is further configured to receive a mode selection via the input, and to activate one of the continuous measurement mode and a manual measurement mode based on the mode selection (¶[0023], Telescopic device 100 further includes a housing 104 that defines an enclosure sized to secure circuitry and sensors configured to determine environmental parameters, to receive user inputs, to select a target (automatically or in response to user inputs), and to determine a range to the selected target from data collected by a laser rangefinder circuit within housing 104. The examiner interprets the device can be put into automatic capturing mode or capture by user input.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of McHale to Fernandez-Dorado, Murphy-Chutorian and Kotaba in order to put the mobile device in continuous measuring mode or manual measuring mode to determine the range of the selected target. One skilled in the art would have been motivated to modify Fernandez-Dorado, Murphy-Chutorian and Kotaba in this manner in order to identify the boundaries of the selected target. (McHale, ¶[0024]).
and combine the motion data and the positions of the features (Murphy-Chutorian , ¶[0053], In various implementations, the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. The invention uses the position of the feature points and the motion data from the IMU to determine the camera’s motion and position.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado and McHale in order to combine the motion data and position of the features detected. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
Regarding Claim 19, while the combination of Fernandez-Dorado, Murphy-Chutorian and Kotaba teach the method of claim 14, they don’t explicitly teach further comprising, at the controller: generating the first and second activations of the rangefinder automatically, responsive to operation of the mobile device in a continuous measurement mode(McHale, ¶[0023], Telescopic device 100 further includes a housing 104 that defines an enclosure sized to secure circuitry and sensors configured to determine environmental parameters, to receive user inputs, to select a target (automatically or in response to user inputs), and to determine a range to the selected target from data collected by a laser rangefinder circuit within housing 104. The examiner interprets the device can be put into automatic capturing mode or capture by user input.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of McHale to Fernandez-Dorado, Murphy-Chutorian and Kotaba in order to put the mobile device in continuous measuring mode to determine the range of the selected target. One skilled in the art would have been motivated to modify Fernandez-Dorado, Murphy-Chutorian and Kotaba in this manner in order to identify the boundaries of the selected target. (McHale, ¶[0024]).
Regarding Claim 20, the combination of Fernandez-Dorado, Murphy-Chutorian, Kotaba and McHale teach the method of claim 19, further comprising, at the controller: receiving a mode selection via an input of the mobile device; and activating one of the continuous measurement mode and a manual measurement mode based on the mode selection(McHale, ¶[0023], Telescopic device 100 further includes a housing 104 that defines an enclosure sized to secure circuitry and sensors configured to determine environmental parameters, to receive user inputs, to select a target (automatically or in response to user inputs), and to determine a range to the selected target from data collected by a laser rangefinder circuit within housing 104. The examiner interprets the device can be put into automatic capturing mode or capture by user input.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of McHale to Fernandez-Dorado, Murphy-Chutorian and Kotaba in order to put the mobile device in continuous measuring mode or manual measuring mode to determine the range of the selected target. One skilled in the art would have been motivated to modify Fernandez-Dorado, Murphy-Chutorian and Kotaba in this manner in order to identify the boundaries of the selected target. (McHale, ¶[0024]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Dorado et al. US PG-Pub (US 20200242793 A1) in view of Murphy-Chutorian et al. US PG-Pub (US 20200184656 A1) in view of Kotaba US PG-Pub (US 20100074473 A1) in further view of Hugglund et al. US PG-Pub (US 20150313380 A1).
Regarding Claim 13, the combination of Fernandez-Dorado, Murphy-Chutorian and Kotaba teach the mobile device of claim 11, they don’t explicitly teach further comprising a scanner supported by the device housing wherein the accessory housing includes a cutout disposed over at least a portion of the scanner when the accessory housing is coupled to the device housing 
Hagglund teaches further comprising a scanner supported by the device housing wherein the accessory housing includes a cutout disposed over at least a portion of the scanner when the accessory housing is coupled to the device housing ([0007] Various scale/scanner device embodiments will generally include a device housing that may serve, among other things, as a mounting frame for suspending or otherwise locating the scale/scanner device in a support surface (e.g., counter) cutout)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Hagglund to Fernandez-Dorado, Murphy-Chutorian and Kotaba in order to incorporate a housing for a scanner device. One skilled in the art would have been motivated to modify Fernandez-Dorado, Murphy-Chutorian and Kotaba in this manner in order to provide a support and retention surface for the scanner mounting assembly. (Huggland, ¶[0007])
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Dorado et al. US PG-Pub (US 20200242793 A1) in view of Murphy-Chutorian et al. US PG-Pub (US 20200184656 A1).
Regarding Claim 24, Fernandez-Dorado teaches a mobile device, comprising: a tracking sensor(¶[0008], an angular sensor configured to measure a spatial orientation of the mobile system, and a processor device.); a rangefinder(Fig.7, a range finder 148 (e.g., a laser range finder)); a controller connected with the tracking sensor and the rangefinder, the controller configured to(¶[0062], The mobile device 142 generally includes an imaging sensor, a lens arrangement, and an angular sensor (e.g., a three-axis accelerometer) configured to measure an angle 146 of the mobile device 142 relative to gravity (or another reference frame). Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged.):  track successive poses of the mobile device in a frame of reference via the tracking sensor (¶[0030], In some embodiments of the invention, a dimensioning system can include an imaging system that is configured to capture an image of an object. The system can be configured to determine a select set of parameters of the imaging system and the associated surroundings, such as a distance between an imaging sensor and a lens, a distance between the lens and the object, a pixel size of the imaging sensor, and an angular orientation of the imaging sensor (e.g., relative to a reference frame shared with the object). The examiner interprets the prior art’s tracking sensor can track the pose of the mobile device by a reference frame.);at a first one of the poses, receive a first range value indicating a first distance between the mobile device and a first external point (¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged. The examiner interprets when the rangefinder is activated then it can measure the distance of the mobile device and the object.); at a second one of the poses, receive a second range value indicating a second distance between the mobile device and a second external point (¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged [0071] Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. In some embodiments of the invention, projected illumination from the aimer 172 can be used to determine the distance 170. The examiner interprets that as seen in ¶[0071], the mobile device can capture multiple images of an object and can determine the distance of between the object and mobile device relative to a second pose of the mobile device.). a device housing supporting the controller and the tracking sensor(¶[0069], a mobile dimensioning system 140 that includes a mobile device 142 (e.g., a smartphone) that is supported in a portable pistol-grip housing 144. The mobile device 142 generally includes an imaging sensor, a lens arrangement, and an angular sensor (e.g., a three-axis accelerometer) configured to measure an angle 146 of the mobile device 142 relative to gravity);and an accessory housing supporting the rangefinder(¶[0069], the housing 144 also supports a range finder 148);wherein, the accessory housing is removably coupled to the device housing (¶[0081], the range finder 190 can be a separate (e.g., removable) component. The examiner interprets that the rangefinder alongside the housing can be removed from the device)
the tracking sensor includes a camera¶[0028]the invention can include systems that are designed to identify dimensions of objects based on a single grayscale image, taken by a single camera,), 
7the accessory housing includes an opening therethrough disposed over the camera when the accessory housing is coupled to the device housing¶[0071] Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. The examiner interprets that the housing is disposed over the camera in order to acquire images of the object).
Fernandez-Dorado doesn’t explicitly teach generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose; and generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose; and determine a distance between the first and second external points based on the first and second positions; 
Murphy-Chutorian teaches generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose (¶[0029] FIG. 3A illustrates an example image 300A that includes example image points captured by the camera in a first position, according to some implementations. Shown are image points 112A, 114A, 116A, and 118A, which are digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3A shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s first position.);
and generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose (¶[0030] FIG. 3B illustrates an example image 300B that includes example image points captured by the camera in a second position, according to some implementations. Shown are image points 112B, 114B, 116B, and 118B, which are also digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3B shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s second position.);and determine a distance between the first and second external points based on the first and second positions (¶[0053] the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. In some implementations, a given motion vector has a length and a direction. In some implementations, the system may extract the motion vector after constructing virtual image points with a virtual camera pointed at the ground. In some implementations, the system may extract the motion vector first and then the motion vectors can be imaged with the virtual cameras. The system will determine the distance between feature points of the first and second image and that is used to determine the camera’s motion.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado in order to generate a first and second position of the mobile device and determine the distance between the first and second points of the first and second position in order to track the pose of the mobile device. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Dorado et al. US PG-Pub (US 20200242793 A1) in view of Murphy-Chutorian et al. US PG-Pub (US 20200184656 A1) in view of Hugglund et al. US PG-Pub (US 20150313380 A1).
Regarding Claim 25, Fernandez-Dorado teaches a mobile device, comprising: a tracking sensor(¶[0008], an angular sensor configured to measure a spatial orientation of the mobile system, and a processor device.); a rangefinder(Fig.7, a range finder 148 (e.g., a laser range finder)); a controller connected with the tracking sensor and the rangefinder, the controller configured to(¶[0062], The mobile device 142 generally includes an imaging sensor, a lens arrangement, and an angular sensor (e.g., a three-axis accelerometer) configured to measure an angle 146 of the mobile device 142 relative to gravity (or another reference frame). Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged.): track successive poses of the mobile device in a frame of reference via the tracking sensor (¶[0030], In some embodiments of the invention, a dimensioning system can include an imaging system that is configured to capture an image of an object. The system can be configured to determine a select set of parameters of the imaging system and the associated surroundings, such as a distance between an imaging sensor and a lens, a distance between the lens and the object, a pixel size of the imaging sensor, and an angular orientation of the imaging sensor (e.g., relative to a reference frame shared with the object). The examiner interprets the prior art’s tracking sensor can track the pose of the mobile device by a reference frame.);at a first one of the poses, receive a first range value indicating a first distance between the mobile device and a first external point (¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged. The examiner interprets when the rangefinder is activated then it can measure the distance of the mobile device and the object.); at a second one of the poses, receive a second range value indicating a second distance between the mobile device and a second external point (¶[0069], Further, the housing 144 also supports a range finder 148 (e.g., a laser range finder) that exhibits a predetermined orientation relative to the imaging sensor of the mobile device 142 and is configured to measure a distance 150 between the mobile device 142 and an object 152 to be imaged [0071] Further, in the illustrate embodiment, the housing 164 supports an aimer 172 to assist in acquiring images of the object 168. In some embodiments of the invention, projected illumination from the aimer 172 can be used to determine the distance 170. The examiner interprets that as seen in ¶[0071], the mobile device can capture multiple images of an object and can determine the distance of between the object and mobile device relative to a second pose of the mobile device.).
a device housing supporting the controller and the tracking sensor(¶[0069], a mobile dimensioning system 140 that includes a mobile device 142 (e.g., a smartphone) that is supported in a portable pistol-grip housing 144. The mobile device 142 generally includes an imaging sensor, a lens arrangement, and an angular sensor (e.g., a three-axis accelerometer) configured to measure an angle 146 of the mobile device 142 relative to gravity);and an accessory housing supporting the rangefinder(¶[0069], the housing 144 also supports a range finder 148);wherein, the accessory housing is removably coupled to the device housing (¶[0081], the range finder 190 can be a separate (e.g., removable) component. The examiner interprets that the rangefinder alongside the housing can be removed from the device)
Fernandez-Dorado doesn’t explicitly teach generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose; and generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose; and determine a distance between the first and second external points based on the first and second positions; 
Murphy-Chutorian teaches generate a first position, in the frame of reference, of the first external point based on the first range value and the first pose (¶[0029] FIG. 3A illustrates an example image 300A that includes example image points captured by the camera in a first position, according to some implementations. Shown are image points 112A, 114A, 116A, and 118A, which are digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3A shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s first position.);
and generate a second position, in the frame of reference, of the second external point based on the second range value and the second pose (¶[0030] FIG. 3B illustrates an example image 300B that includes example image points captured by the camera in a second position, according to some implementations. Shown are image points 112B, 114B, 116B, and 118B, which are also digital image representations of physical feature points 112, 114, 116, and 118 of FIG. 1. ¶[0090] Referring to images 300A and 300B, neural network 900 may determine any translational motion of camera 102. For example, neural network 1000 may determine that camera 102 has moved closer to object 108 by a particular distance (e.g., 4 feet, etc.). Fig. 3B shows the image captured by the camera and from the image, feature points are shown and a neural network can calculate the distance between the object and camera which used to determine the camera’s second position.);and determine a distance between the first and second external points based on the first and second positions (¶[0053] the system measures the difference between each virtual feature point in a first image frame and different virtual feature points in a second image frame. Each difference between two virtual feature points may be referred to as a motion vector. In some implementations, a given motion vector has a length and a direction. In some implementations, the system may extract the motion vector after constructing virtual image points with a virtual camera pointed at the ground. In some implementations, the system may extract the motion vector first and then the motion vectors can be imaged with the virtual cameras. The system will determine the distance between feature points of the first and second image and that is used to determine the camera’s motion.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Murphy-Chutorian to Fernandez-Dorado in order to generate a first and second position of the mobile device and determine the distance between the first and second points of the first and second position in order to track the pose of the mobile device. One skilled in the art would have been motivated to Fernandez-Dorado modify in this manner in order to improve the ability to determine the motion of a camera relative to physical feature points in a physical environment or scene. (Murphy-Chutorian, ¶[0027])
However the combination of Fernandez-Dorado, Murphy-Chutorian does not explicitly teach the mobile device further comprising a scanner supported by the device housing, the accessory housing includes a cutout disposed over at least a portion of the scanner when the accessory housing is coupled to the device housing.
Hagglund teaches the mobile device further comprising a scanner supported by the device housing, the accessory housing includes a cutout disposed over at least a portion of the scanner when the accessory housing is coupled to the device housing. ([0007] Various scale/scanner device embodiments will generally include a device housing that may serve, among other things, as a mounting frame for suspending or otherwise locating the scale/scanner device in a support surface (e.g., counter) cutout)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Hagglund to Fernandez-Dorado and Murphy-Chutorian in order to incorporate a housing for a scanner device. One skilled in the art would have been motivated to modify Fernandez-Dorado and Murphy-Chutorian this manner in order to provide a support and retention surface for the scanner mounting assembly. (Huggland, ¶[0007])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663